Title: To James Madison from James Monroe, 26 September 1796
From: Monroe, James
To: Madison, James


Dear Sir
Paris Sepr 26. 1796.
The state of affrs. remains nearly the same since my last: except that upon the Rhine or rather in the intr. of Germany since the check of Jourdan or perhaps complete defeat & wh. I rather presume, the progress is impeded, & in Italy Bounaparte has gained another victory taking 5000. prisoners & driving Wurmser into Mantua where he is closely besieged. I think I mentioned to you in my last that he had just before taken 16000. & that Bournonville was on his rout from Holland at the head of 25000 men to join & supersede Jourdan.
I have answered Tim’s letter refuting what he says by argument and leaving it so. He has also wrote an insolent letter to Skipwith and which he has answered with force and contemptuous defiance. Fulton also has written also a commentary upon the publication in the New York paper which he intends for Bache’s paper and which is harsh he says the presumed letter from Paris is a forgery—that he never received it nor was it written to him—and the other letter to which it refers and which was intended to quiet the western people from the knowledge he had of that I was doing everything in my power to serve them was purloined from the post office as he presumes by Tim. Skipwith sends the letters from Berlin respecting G. Morris for publication. I hope this scene of rascality will open the people’s eyes and rid you of that old tool and dotard for with him I presume the contest will be.
